DETAILED ACTION

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that: At pages 9 and 10 of the Office Action, the rejection alleges that a "moving range" would be broadly understood as one or more of routes in view of Haden and Thai column 5 lines 23-28 and column 6 lines 11-17. It is respectfully submitted that such one or more "routes" would not have been understood by one of ordinary skill in the art as suggestive of a "moving range" at least as there is no suggested "range" within the ordinary meaning of the one or more "routes" in the cited references. 
According to exemplary embodiments, see Applicant's originally-filed Specification Figs. 4-6 and related descriptions such as originally-filed paragraphs [0032]-[0038] and [0049] for example, yet even if such specifically embodied meanings were not incorporated into the claims, arguendo, it is respectfully submitted that the rejection alleging that one or more "routes" is suggestive of a "moving range" would at least be beyond the ordinary meaning understood by one of ordinary skill in the art in view of the cited references. 
Therefore, it is respectfully submitted that the one or more moving or driving routes in the cited references fail to disclose or reasonably suggest the claimed "moving range" at least as such routes fail to indicate any "moving range" much less as specifically claimed and further discussed below.

This argument is further strengthened after Haden has been combined with Thai to teach the additional limitations. When Thai describes potential routes he also mentions that there are multiple possible routes each with an indicated travel time and distance. See Thai 3:57:63, “In some embodiments, each of the multiple routes from the origin to the destination includes an indication of the expected travel time.  The indication of the expected travel time can be a distance of the route, a mean travel time on the route, a median travel time on the route, or the like.”

Regarding applicant’s argument that: Also, MPEP 2144 requires that a convincing line of reasoning be advanced in support of such rejection. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985). However, it is respectfully submitted that one of ordinary skill in the art would not have been motivated to combine the cited references much less for the reasons described by the rejection. 
For example, the cited features between those references, Haden and Thai, are at least not within the context of a same problem. Even if the cited features of Thai suggest deriving a better moving route and even if the cited features of Haden suggest acquiring an actual driving route, arguendo, one of ordinary skill in the art would not have found it obvious to combine those references as alleged by the rejection as mere 
See the paragraph bridging pages 3 and 4 of the Office Action where Haden is cited for allegedly obtaining, inter alia, "routes traveled by a vehicle," for which the rejection at pages 9 and 10 then alleged would be obvious to modify with Thai's alleged better route features. Further, the alleged reasoning for the combination relates to prediction, yet the cited features in Haden at most refer not to prediction but instead to the actual "route traveled by a vehicle." That is, Haden acquires actual driving route of vehicle (see 0058 "The data collection system 802 may collect data relating to traffic flows, time and duration of visits, locations visited, customer home and work addresses, and routes traveled by a vehicle."). 
Examiner’s response: Haden does not disclose the how routes are determined, while he does mention that geo-location devices may be used to collect data he also discloses that data may be inferred see ¶58, “By utilizing both empirical and inferred data the present invention provides a thorough picture of customer preferences and habits.” Therefore, it is  certainly possible that Haden’s routes are also inferred based on known home/work locations that are used as an origin in a route calculation. Therefore it would be obvious to combine Haden with Thai in order to calculate how the routes are determined using predicted routes based on known Home/Work locations as an origin, and stores locations as a destinations. 

Regarding applicant’s argument that, The rejection cites to Inoue for similar features; however, viewing those portions of  Inoue, and also Inoue as a whole and in 
Further, the motivation for the alleged combination seems incompletely articulated as noted at the first full paragraph of page 8 reciting: "[t]he motivation for doing so is in order to AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q247701Appln. No.: 16/469,970accurately know where customers come" [sic]. However, it is unclear why one of ordinary skill in the art would have looked to Inoue for such features when at least the primary reference already, arguendo, allegedly includes a determination of an actually traveled route, and as such, it is respectfully submitted that not only would such alleged features fail to disclose or reasonably suggest the claimed features regarding a "moving range," but those alleged features for the combination would also not have been found obvious by one of ordinary skill in the art for the alleged suggestion of the claimed "decide the moving range in accordance with a time period at the time of the visit." 
	Examiner’s response: However Haden in ¶58 also records customers traffic flows and discloses that additional data may be inferred from it, so it would be obvious to combine with Inoue in order to determine an area or moving range that customers pass through, based on the amount of traffic during a certain time period.


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-9, 12, 13, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite recognizing a store visitor, determining a moving range of the recognized store visitor; and deriving a trading area of the store based on the moving range. These limitations as drafted, are a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, “recognize, determine, and derive” in the context of this claim encompasses the user manually recognizing a store visitor, determining a moving range, and deriving a trading area.
Therefore these limitations under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “recognize, determine, and derive” in the context of this claim encompasses the user making a mental calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Due to this new grounds of rejection this rejection has been made Non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haden et al. (US Pub. No. 2015/0125042 A1) in view of Thai et al. (US Pub. No. 9,726,509 B1).
Regarding claim 1, Haden discloses, an information processing system comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: (See Haden ¶51, “In one embodiment, the two machine vision applications, license plate recognition unit 318 and make and model recognition unit 320, are stored in a memory and executed by a processor in a remote computer connected to an image capturing device.”)
recognize a store visitor (See Haden ¶57, “This data may then be associated with any vehicle or individual customer identified by the data collection system 802 and added to a customer profile.”)

at the time of a visit by analyzing video information acquired by capturing an outside of a store; (See Haden ¶63, “A camera may be positioned at camera location 1102 at the entrance of a parking lot to capture images of entering vehicle traffic 1106 as it enters the business location 1114.”)
determine a moving range of the recognized store visitor; (See Haden ¶58, “The data collection system 802 may collect data relating to traffic flows, time and duration of visits, locations visited, customer home and work addresses, and routes traveled by a vehicle.”)
and derive a trading area of the store based on the moving range. (See Haden ¶171, “With reference now to FIG. 17, an exemplary screenshot 1700 of an origin of visitors data dashboard according to the present invention is provided.  The origin of visitors data dashboard provides the user with one or more maps illustrating to the user the point of origin of the visitors to the user's location.  The maps may show county, state, or country of origin.  The maps may also be heat maps, with darker areas indicating locations from which users more frequently originate.”)
Haden discloses determining a route of a visitor but he fail to disclose that the route can be determined based on weather, road condition, age, or sex.
However Thai discloses, wherein the moving range is determined in accordance with at least one of weather at the time of the visit, a road condition at the time of the visit, an age of the store visitor, and a sex of the store visitor. (See Thai 5:23-28, “Next, 
Further see Thai, 6:11-17, “Next, as shown at block 408, the method 400 includes accessing the driver profile which contains attributes of the driver.  These attributes include the age of the driver, driving experience of the driver, physical limitations such as eye sight, hearing or reflex speed and if the driver is experienced in an area.  These attributes may influence which routes are suitable for the driver.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining route based on age as suggested by Thai to Haden’s customer route or moving range using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately determine routes that customers traveled.

Regarding claim 7, Haden and Thai disclose, an information processing method comprising: recognizing a transporter of a store visitor at the time of a visit by analyzing video information acquired by capturing an outside of a store; determining a moving range of the recognized store visitor recognized in the recognizing; and deriving a trading area of the store based on the moving range, wherein the moving range is determined in accordance with at least one of weather at the time of visit, a road 

Regarding claim 8, Haden and Thai disclose, a non-transitory computer readable medium storing an information processing program for causing a computer to execute a method, comprising: recognizing a store visitor and a transporter at the time of a visit by analyzing video information acquired by capturing an outside of a store; determining a moving range of the recognized store visitor; and deriving a trading area of the store based on the moving range, wherein the moving range is determined in accordance with at least one of weather at the time of visit, a road condition at the time of the visit, an age of the store visitor, and a sex of the store visitor.  (See the rejection of claim 1 as it is equally applicable for claim 8 as well.)

Regarding claim 16, Haden and Thai disclose, the information system according to claim 1, wherein the processor is further configured to execute the instructions to provide service information in accordance with the determined moving range. (See Haden ¶174, “This data may aid the user in determining the interests of the visitors or customers that may not otherwise be determinable from vehicle type data and point of origin data alone.  The additional data relating to visitor or customer preferences may assist a user in generating marketing materials or advertising more directly relating to the customers' interests.”)

Claims 2, 3, 5, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haden et al. (US Pub. No. 2015/0125042 A1) in view of Thai et al. (US Pub. No. 9,726,509 B1) and in further view of Inoue et al. (US Pub. No. 2012/0033123 A1).
Regarding claim 2, Haden and Thai disclose, the information processing system according to claim 1, but he fails to disclose the following limitations.
However Inoue discloses, wherein the processor is further configured to execute to the instructions to: propose a store opening position of a new store based on the trading area of the derived store and map information including the store. (See Inoue ¶140, “As a result, in franchise business, such as a convenience store or a pharmacy, it is possible to make a plan for a new store opening at a favorable location.  For example, a franchise business company performs evaluation and settlement at the time of new store open planning using the store location map information, surrounding information, trade area information, population, trade area, expected sales, a layout pattern, and the like in materials of paper media when performing new store opening.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a new store proposal based on trading area as suggested by Inoue to Haden and Thai’s map of customer routes and home/work locations using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to open stores based on accurate market analysis of an area.

Regarding claim 3, Haden and Thai disclose, the information processing system according to claim 1, but he fails to disclose the following limitation.
However Inoue discloses, wherein the processor is configured to execute to recognize a store visit direction of the store visitor. (See Inoue ¶44, “In addition, the image processing unit 21 calculates a motion vector of the captured image data which continues in time series, and detects an image region corresponding to the moving object on the basis of the motion vector.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the recognizing the speed/direction or vector of vehicle motion as suggested by Inoue to Haden’s customer vehicle information using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately determine customer information that may be used for market research.

Regarding claim 5, Haden, Thai, and Inoue disclose, the information processing system according to claim 1, whereby customer’s home address, work address, and driving routes are identified, but it does not specify that the driving routes are determined to be commuting routes based on time of day.
However Inoue discloses, wherein the processor is further configured to execute the instructions to decide the moving range in accordance with a time period at the time of the visit. (See Inoue ¶136, “For example, if the volume of traffic of vehicles is large in the morning and evening, it can be estimated that those who commute in vehicles 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determination of a commuting route based on time of day as suggested by Inoue to Haden’s driving route of a customer using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately know where customers come

Regarding claim 9, Haden, Thai, and Inoue disclose, the information processing system according to claim 2, wherein the processor is further configured to execute the instructions to recognize a store visit direction of the store visitor. (See the rejection of claim 3 as it is equally applicable for claim 9 as well.)

Regarding claim 12, Haden, Thai, and Inoue disclose, the information processing system according to claim 2, wherein the processor is further configured to execute the instructions to decide the moving range in accordance with a time period at the time of the visit. (See the rejection of claim 5 as it is equally applicable for claim 12 as well.)

Regarding claim 13, Haden, Thai, and Inoue disclose, the information processing system according to claim 3, wherein the processor is further configured to execute the instructions to decide the moving range in accordance with a time period at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is (571)270-1417.  The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662